UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6948


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PAUL A. LEE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District   of  West   Virginia,  at  Wheeling.     Frederick P.
Stamp, Jr., Senior District Judge. (5:94-cr-00096-FPS-JES-1)


Submitted:    September 30, 2008            Decided:   October 10, 2008


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul A. Lee, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United   States  Attorney,   Martinsburg, West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul A. Lee appeals the district court’s order denying

his motion for discovery of certain electronically intercepted

communications.     We   have   reviewed   the   record   and   find   no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Lee, No. 5:94-cr-00096-

FPS-JES-1 (N.D. W. Va. June 2, 2008). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2